DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 17th, 2021 have been entered in part. Claims 1-3, and 6-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every drawing objection, specification objection, claim objection, 112b Rejection and 103 Rejection previously set forth in the Non-Final Office Action mailed December 11th, 2020 and are hereby withdrawn in light of their correction. Of particular note, FIGS. 15-19 are refused entry on the grounds they introduce new matter into the application as will be explained hereafter. 
Specification
The amendment filed February 17th, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Particularly, FIGS. 15-19 introduce impermissible new matter. Notably, the aspect of displaying an explicit type of hinge, when previously no hinge was shown but only previously claimed “two baffles symmetrically distributed at two ends of the bottom plate, and the two baffles are respectively hinged to the bottom plate”. Therefore the explicit hinge displayed in FIGS. 15-19 is impermissible new matter that applicant did not have right or disclosure to prior to the effective filing date of the application. The specification should also remove elements and references to FIGS. 15-19 and remove “32” from any instance of “hinges 32”. A more thorough explanation is provided in the Drawing section and the Response to Arguments Section.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings filed on February 17th, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings were received on February 17th, 2021.  These drawings are not acceptable in part.
Particularly, FIGS. 15-19 introduce impermissible new matter. Notably, the aspect of displaying an explicit type of hinge, when previously no hinge was shown but only previously claimed “two baffles symmetrically distributed at two ends of the bottom plate, and the two baffles are respectively hinged to the bottom plate”. Additionally, no hinge stops (the angular strut/tab protruding between the newly disclosed hinges) was previously demonstrated or specified in the original disclosure of the invention. Therefore the explicit hinge and hinge stops displayed between FIGS. 15-19 is impermissible new matter that applicant did not have right or disclosure to prior to the effective filing date of the application. However, the drawings only need simply be refused entry. No further action on the drawings is necessary on applicant’s part as will be further explained in the response to arguments.
Response to Arguments
Applicant’s arguments, see Remarks (pages 13-16), filed February 17th, 2021, with respect to the original drawings, the separate hinges, the platform, the drawing objections, and the unique three features simultaneous in applicant's invention have been fully considered and are persuasive.  The Drawing objections, Specification/Abstract objections, Claim objections, 112b Rejection, and 103 Rejections of December 11th, 2020 has been withdrawn. 
Examiner greatly appreciates applicant’s correction of all matters previously identified wholesale to place the application in reasonable condition for allowance.
arbitrary hinge connected between the bottom plate and the two baffles. Therefore, the previously asserted Drawing objection on ‘the two baffles are respectively hinged to the bottom plate’ (see the Non-Final Rejection mailed December 11th, 2020; page 3 paragraph 5) is respectfully withdrawn in light of applicant’s compelling argument and amended FIG. 1, and does not necessitate the particulars of FIGS. 15-19 for a proper understanding of the invention. Because the drawings do not impact the claims, applicant does not need to take any further action on the drawings themselves. However, applicant will need to remove reference to “32” of ‘hinges 32’ in the specification and any reference to FIGS. 15-19.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-3, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Particularly, applicant’s invention recites among other features an elastic support structure for supporting the mattress; a limiting plate, a connecting unit, a middle connector and two elastic frames, where the elastic frames comprise an upper support portion and a lower limiting portion; the upper support portion of each of the two elastic frames is connected with the middle connector, grooves are provided in the limiting plate, and the two elastic frames are positioned on the limiting plate, respectively, and the lower limiting portion of each of the two elastic frames is inserted in the grooves in two adhesive members, and the middle connector comprises a connecting plate and a hinge plate containing two hinges therein, and each hinge of the two hinges is hinged to the upper support portion of one of the two elastic frames and wherein a first adhesive member is positioned on an upper end of the mattress, and a second adhesive member is positioned on the connecting plate, wherein the first adhesive member and the second adhesive member are configured to adhere to each other. Where it is clear and obvious that the first and second adhesive member are the ‘two adhesive members’ as they adhere to one another, one is located atop the connecting plate, and the other on mattress, where the connecting plate is of the connecting unit.
Notably, Examiner could not identify any art in both the initial search outlined in the Non-Final Office Action mailed December 11th, 2020; nor in the current search conducted on February 26th, 2021 that simultaneously availed a connecting unit comprising two adhesive members, wherein the middle connector comprises a connecting plate and a hinge plate containing two hinges therein, and each hinge of the two hinges is hinged to the upper support portion of one of the two elastic frames and wherein a first adhesive member is positioned on an upper end of the mattress, and a second adhesive member is positioned on the connecting plate. Notably, examiner would have required further considerable modification to Gould et al. in further view of Moulin and Yang that would have introduced a degree of unpredictability otherwise to further incorporate separation between the mattress/cover and the middle connector. Where further still it would require further medication to introduce a first and second adhesive in particular locations consequent of that separation. At which point considerable hindsight bias would be necessitated on Examiner’s part to arrive at applicant’s claimed invention.
Therefore, it is concluded that after exhausting the art and arriving at no greater arts than Gould, or those of record that would still present the same issue of necessitating a modification of separation and a further modification of adhesives in the absence of a reference that addresses both two elastic frame members, and adhesives between the mattress and the elastic frame members (through a middle connector).
Therefore, with the refusal of entry of FIGS. 15-19 (as indicated in paragraphs 3, 5, and 6), and upon appropriate correction by the applicant to reflect the necessary formalities indicated prior (paragraphs 3 and 6), the application is in condition for allowance. Where further the claims in consideration of the deficiencies of the art, and that applicant’s invention would be considered non-obvious in light of the prior art (otherwise necessitating impermissible hindsight bias), the rejections under 103 are hereby respectfully withdrawn, and applicant’s claims overcome the prior art as set forth above. Because claim 1 has been found to be allowable for the reasons previously set forth, all dependent claims (2-3, and 6-11) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification Objections concerning removal of elements and references to FIGS. 15-19 and removal of “32” from any instance of “hinges 32”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/2/2021